           Case 2:17-cr-00306-JCM-VCF Document 842
                                               843 Filed 04/18/21
                                                         04/19/21 Page 1 of 4



1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. Las Vegas Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant – SANCHEZ-TORTEYA

6

7                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8                                        ***
9
     UNITED STATES OF AMERICA,           )                 2:17-CR-00306-JCM
10                                       )
11
                                         )
                 Plaintiff,              )             STIPULATION AND ORDER
12                                       )
     v.                                  )
13
                                         )
14   ARNALDO SANCHEZ-TORTEYA,            )
                                         )
15               Defendant.              )
     ____________________________________)
16

17           STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
18
            IT IS HEREBY STIPULATED AND AGREED by and between JESS R. MARCHESE,
19
     ESQ. Counsel for Defendant ARNALDO SANCHEZ-TORTEYA and CHAD MCHENRY,
20
     Assistant United States Attorney, that the sentencing currently scheduled for April 23, 2021 at
21
     10:30 a.m., be vacated and reset to a date and time convenient to the court.
22
            This Stipulation is entered into for the following reasons:
23
             1. Counsel for the defendant has spoken to his in-custody client and he has no objection
24

25
                 to the request for continuance.

26           2. Counsel for the defendant has spoken to counsel for the United States and he has no
27
                 objection to the continuance.
28


                                                     -1-
          Case 2:17-cr-00306-JCM-VCF Document 842
                                              843 Filed 04/18/21
                                                        04/19/21 Page 2 of 4



1           3. Counsel for the defense just received the Government’s sentencing memorandum
2
               yesterday. Due to a language barrier, counsel will not have time to have it translated
3
               to the Spanish language and go over it with the defendant before the sentencing date.
4

5
            4. For all the above-stated reasons, the ends of justice would best be served by a

6              continuance of the Sentencing Hearing to a date and time convenient to the court.
7          This is the first request for continuance filed herein.
8
                     DATED: April 18+
9
           , 2021,
10

11

12     /s/ Jess R. Marchese___
     JESS R MARCHESE, ESQ.
13
     601 S. Las Vegas Blvd.
14   Las Vegas, Nevada 89101
     Attorney for Defendant
15

16

17
     /s/ Chad McHenry________
     CHAD MCHENRY, ESQ.
18   Trial Attorney
     1301 New York Ave. NW
19   Washington, DC 20005
     Counsel for United States
20

21

22

23

24

25

26

27

28


                                                     -2-
           Case 2:17-cr-00306-JCM-VCF Document 842
                                               843 Filed 04/18/21
                                                         04/19/21 Page 3 of 4



1

2
     JESS R. MARCHESE, ESQ.
3
     Nevada bar # 8175
4    601 S. LV Boulevard
     Las Vegas, NV 89101
5    (702) 385-5377 Fax (702) 474-4210
     marcheselaw@msn.com
6
     Attorney for Defendant- SANCHEZ-TORTEYA
7

8
                                UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA
                                            ***
10

11   UNITED STATES OF AMERICA,           )                  2:17-CR-00306-JCM
                                         )
12
                                         )
13               Plaintiff,              )
                                         )
14   v.                                  )
                                         )
15
     ARNALDO SANCHEZ-TORTEYA,            )
16                                       )
                 Defendant.              )
17   ____________________________________)
18

19                                           FINDINGS OF FACT
20           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
21   Court finds:
22          This Stipulation is entered into for the following reasons:
23           1. Counsel for the defendant has spoken to his in-custody client and he has no objection
24
                    to the request for continuance.
25
             2. Counsel for the defendant has spoken to counsel for the United States and she has no
26

27                  objection to the continuance.

28


                                                      -3-
          Case 2:17-cr-00306-JCM-VCF Document 842
                                              843 Filed 04/18/21
                                                        04/19/21 Page 4 of 4



1            3. Counsel for the defense just received the Government’s sentencing memorandum
2
                yesterday. Due to a language barrier, counsel will not have time to have it translated
3
                and go over it with the defendant before the sentencing date.
4

5
             4. For all the above-stated reasons, the ends of justice would best be served by a

6               continuance of the Sentencing Hearing to a date and time convenient to the court.
7           This is the first request for continuance filed herein.
8

9

10
                                                  ORDER
11
            IT IS HEREBY ORDERED that the Hearing currently scheduled for April 23, 2021, at
12
     10:30 a.m., be continued to the 18th dayday
                                              of of__________________________,   2021 at6A.
                                                 June, 2021, at 11:00 a.m. in courtroom
13

14
     _ , in courtroom __.
15
                   April______
            DATED this   19, 2021.
                               day of _____________________, 2021.
16

17
                                                   ________________________________________
18                                                 U.S. DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                      -4-
